DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention resulting in a modification of the previous prior art rejection using a different combination of the previous prior art references.
On page 4 of the Remarks as indicated by the page number at the bottom of each page, Applicant discusses the previous 112(b) rejections.  The Examiner has withdrawn the previous 112(b) rejections due to claim cancellations, and has withdrawn the previous 112(b) rejection for “pump” because Claims 1 & 2 were amended to clarify “a first pump” and “a second pump”.
On pages 4-5, Applicant argues that the previous cited references do not disclose newly amended independent Claim 1. However, the Examiner takes the position that previous prior art reference Linguist et al., (“Linguist”, US 2013/0056423) reads upon amended Claim 1 as laid out in the prior art rejection below.  Examiner finds Applicant’s remarks here unpersuasive as there are no specific points regarding each reference previously used and their disclosures compared to the claimed limitations.  Claims 2-5 are rejected under prior art as well, and any remarks directed to these claims are considered moot since there are no specific arguments.
Abstract
The abstract of the disclosure is objected to because the first sentence lacks a verb for its subject.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sewage” on line 8 & 12 of the claim.  It is not clear if these limitations are the same as each other, or the same as “sewage” on line 4 of the claim, or if they are all different “sewage” limitations.  Examiner interprets them to be the same “sewage”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Linguist et al., (“Linguist”, US 2013/0056423).
Claims 1 & 2 are directed to a sewage treatment system, an apparatus or device type invention group.
Regarding Claims 1 & 2, Linguist discloses a sewage treatment system, (See Abstract and See paragraph [0048]), comprising:
a sewage storage well, (Sump 54, See Figure 1a, See paragraph [0048]);
a first pipe in fluid communication with the sewage storage well and a first pump, (Line from Pump 32 to Line (Force Main) 56, See Figure 1A, See paragraph [0048] & [0051]), the first pump configured to move sewage via the first pipe from the sewage storage well into a force main conduit, (Pump 32 moves sewage into Pipe into Line (Force Main) 56, See Figure 1A, See paragraph [0048] & [0057]); 
an oxygenated sewage source, (Dissolution Tank Assembly 2/Pressure Vessel 14/Treated Wastewater 16 with Oxygen Source 12, See Figure 1A, See paragraphs [0049] & [0050]); 
a second pipe in fluid communication with the sewage storage well and a second pump, the second pump configured to move sewage via the second pipe from the sewage storage well into the oxygenated sewage source, (Pump 4 on Line A drives wastewater/sewage from Sump 54 to Dissolution Tank Assembly 2, See Figure 1A, See paragraph [0049] & [0050]); and 
a third pipe in fluid communication with the sewage storage well and the oxygenated sewage source, the third pipe configured to move sewage from the oxygenated sewage source into the sewage storage well, (Line B between Dissolution Tank Assembly 2/Treated Wastewater 16 and Sump 54 carrying treated wastewater back into Sump 54 to Pipe/Main 56, See Figure 1A, See paragraph [0048]).
Additional Disclosures Included:
Claim 2: The sewage treatment system of claim 1 further comprising wherein the oxygenated sewage source is a mass transfer saturator, (Dissolution/Saturation Tank Assembly 2/Oxygen 12, See Figure 1A, See paragraph [0049] & [0011] and Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linguist et al., (“Linguist”, US 2013/0056423) in view of Speece et al., (“Speece”, US 2006/0231500).
Claim 3 is directed to a sewage treatment system, an apparatus or device type invention group.
Regarding Claim 3, Linguist discloses the sewage treatment system of claim 1 further comprising a valve, (Valve 26, See Figure 1A, See paragraph [0051]).
Linguist does not explicitly disclose in the specified combination the valve in communication with a controller to actuate the valve, and wherein actuation of the valve allows oxygenated sewage to flow through the injection point into the pipe.
Speece discloses a sewage treatment system, (See Abstract, Speece), with the valve in communication with a controller to actuate the valve and wherein actuation of the valve allows oxygenated sewage to flow into the force main conduit, (Valve 52 and Controller 44 into Line (force main) 48, See Figure 2, and See paragraphs [0060], [0061] & [0066], Speece). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sewage treatment system of Linguist by incorporating t the valve in communication with a controller to actuate the valve, and wherein actuation of the valve allows oxygenated sewage to flow through the injection point into the pipe as in Speece in order to “control the amount of treated fluid from [the oxygenator] that enters” the force main which also “results in control of the time fluid remains in [the oxygenator], thereby effecting the amount of gas and/or chemical absorbed into the fluid”, (See paragraph [0061], Speece).
Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linguist et al., (“Linguist”, US 2013/0056423) in view of Speece et al., (“Speece”, US 2006/0231500) in further view of Hatten, (US 2011/0068060).
Claims 4 & 5 are directed to a sewage treatment system, an apparatus or device type invention group.
Regarding Claims 4 & 5, modified Linguist discloses the sewage treatment system of claim 3 but does not disclose further comprising a sensor downstream from the injection point.
Hatten discloses a sewage treatment system, (See Abstract, Hatten), that the sensor is located in the first pipe downstream of the injection point, (Sensor 116c in Line 113 downstream of Injection Point including Forced Main Treatment 112, See Figure 11, and See paragraph [0057] & [0054], Hatten).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sewage treatment system of modified Linguist by incorporating that the sensor is located in the first pipe downstream of the injection point as in Hatten “such that the addition of ozone [or oxygen] may be optimized according to application needs and capability of the ozone [or oxygen] generator”, (See paragraph [0057], Hatten), based on “measured content of…additive or other chemical in the main”, (See paragraph [0060], Hatten).
Additional Disclosures Included:
Claim 5: The sewage treatment system of claim 4 wherein the at least one sensor is a dissolved oxygen sensor, (See paragraph [0054], Hatten; or See paragraph [0067], Speece), and further wherein the controller operates the valve based on a sensor value from the dissolved oxygen sensor, (See paragraph [0064] & [0066], Speece; and See paragraph [0054], Hatten).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779